
	

113 HR 5597 IH: To prohibit the Federal Government from issuing or enforcing certain requirements for schools relating to food.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5597
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Gohmert (for himself, Mr. Harris, Mrs. Bachmann, Mr. Westmoreland, Mr. Marchant, Mr. Stockman, Mr. Rogers of Alabama, Mr. Roe of Tennessee, Mrs. Blackburn, Mr. Bridenstine, Mr. Yoho, Mr. Lankford, Mr. Brooks of Alabama, Mr. Duncan of South Carolina, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit the Federal Government from issuing or enforcing certain requirements for schools
			 relating to food.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Eliminate Dogmatic Interference by Bureaucratic Lunch Extremists Act; or
			(2)the EDIBLE Act.
			2.Prohibition on certain requirements for schools relating to foodNotwithstanding any other provision of law, the Federal Government shall not issue or enforce any
			 requirements for elementary schools or secondary schools (as such terms
			 are defined in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801)) with respect to food for which there is or will
			 be a cost not covered by the Federal Government.
		
